         Case 1:20-mj-00227-ZMF Document 1-1 Filed 11/12/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :      Magistrate No:
                      v.                             :
ADAM HAGEMAN,                                        :
                                                     :
                              Defendant.             :


                                 STATEMENT OF OFFENSE
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
       I, Special Agent with Homeland Security Investigations Raymond Abruzzese, being duly

sworn, do hereby state the following:

                                     I.    INTRODUCTION

1.     I have been employed as a Special Agent of the U.S. Department of Homeland

Security, Homeland Security Investigations (“HSI”) since in or around March 2003 and I am

currently assigned to the Child Exploitation Unit in Dulles, Virginia. While employed by HSI, I

have investigated federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography, as well as commercial fraud and immigration fraud. I have

gained experience through everyday work relating to conducting these types of investigations. I

also have received training in the area of child pornography and child exploitation and have had

the opportunity to observe and review numerous examples of child pornography (as defined in

18 U.S.C. § 2256(8)) including computer media. Due to my experience and training, I can

identify child pornography when I see it. Moreover, I am a federal law enforcement officer who




                                                1
          Case 1:20-mj-00227-ZMF Document 1-1 Filed 11/12/20 Page 2 of 5




enforces federal criminal laws, including 18 U.S.C. §§ 2252A(a)(5)(B) and 2252(a)(2), and I am

authorized by law to request an arrest warrant.

2.      This affidavit is made in support of an application for a criminal complaint and arrest

warrant for Adam Hageman (date of birth XX/XX/1995) for violations of 18 U.S.C. §

2252A(a)(2) (receipt of child pornography) and 18 U.S.C. § 2252A(a)(5)(B) (possession of child

pornography)..

3.      The statements contained in this affidavit are based in part on my own investigation, as

well as upon information provided by other Special Agents of Homeland Security and law

enforcement      officers;    independent      investigation     and    analysis     by   law     enforcement

officers/analysts; and my experience, training and background. Because this affidavit is being

submitted for the limited purpose of securing authorization for the requested arrest warrant, I have

not included each and every fact known to me concerning this investigation. Instead, I have set

forth only the facts that I believe are necessary to establish probable cause that Hageman has

violated 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).

                                        II.    PROBABLE CAUSE

4.      On or about June 12, 2020, HSI Special Agents began investigating a group of

individuals who were trading child pornography on a particular website, hereinafter Application

A. 1 HSI recovered chat messages from this particular group after executing search warrants to

recover several group members’ electronic devices. These chats revealed that the group had at

least 18 members, one of which was an individual using the display name “Adam” and the

username @adhagem. After a search warrant was executed at the residence of group member S-



1
 The true name of the website is known to law enforcement but not revealed to protect the integrity of the
ongoing investigation.

                                                       2
         Case 1:20-mj-00227-ZMF Document 1-1 Filed 11/12/20 Page 3 of 5




2, S-2 revealed that he knew this user @adhagem’s Instagram account. Specifically, S-2 said

that he and Adam had exchanged Instagram accounts and that Adam’s Instagram was

@adhagem20, and his true name was Adam Hageman.

5.     Agents reviewed the recovered chat messages and observed username @adhagem

(hereinafter Adam) sharing a child pornography video and commenting several times on sexually

abusing children. For example, on February 14, 2020, Adam indicated his preference was

children age 12-16 years old and that he wanted to actually rape a minor and not just rape

roleplay. In March of 2020, Adam told the group that he was 24 years of age and was moving to

the District of Columbia. He also suggested that he wanted to have sex with his 20-year old

brother, but that he wished his brother was 8 to 13 so he could force sex on him. He also

commented that the youngest person he had been with was 15.

6.     On April 2, 2020, after a different group member posted several videos of child

pornography, Adam commented in the chat, “fucking hot.” On April 9, he made a comment

requesting, “all your young vids.” A group member then posted a video of child pornography,

after which Adam wrote, “Fuckkkkkkkk yes. More!!!!!! I’ve seen that ginger one before. Very

hot. Feel free to send whatever you have. I want to cum to them.” On April 25, Adam

expressed that he wished public places would open back up so that he could spy on kids in

restrooms. He said he would go to restaurants and parks and stand back from the urinals, so they

would be forced to check out his erect penis. And, he said that one day he would stroke his penis

until he ejaculated if they were watching.

7.     These kinds of conversations continued, with Adam posting on June 8, "Someone find a

dad with a young kid he will rent out to us" and "I need to start crossing fantasies off my list."




                                                  3
         Case 1:20-mj-00227-ZMF Document 1-1 Filed 11/12/20 Page 4 of 5




8.     Law enforcement reviewed the profile photo for the Instagram user identified by S-2 as

Adam Hageman. They then discovered a LinkedIn profile depicting what appeared to be the

same individual with the name of Adam Hageman. This LinkedIn profile identified Hageman as

a United States Government employee working in the District of Columbia. Homeland Security

also conducted a separate open source database check for individuals with the name Adam

Hageman residing in the D.C. area. That search uncovered an Adam Hageman (DOB

XX/XX/1995) 24 years of age and residing in the District of Columbia. Hageman’s listed

employer in the LinkedIn profile confirmed his date of birth as XX/XX/1995 and his Declaration

of Federal Employment in D.C. as May of 2020.

9.     On November 12, 2020, Homeland Security agents executed a search warrant at

Hageman’s D.C. residence, recovering several electronic devices. Hageman was present and

agreed to speak to law enforcement. He stated that he had been saving child pornography that

was shared on Application A in a specific area of his phone. He agreed to login to his phone and

to provide the password for where he was storing this content. He stated that he had downloaded

child pornography from the Internet as recently as the day before the search warrant. He

admitted to using Application A to access and download child pornography. Agents observed

dozens of videos of child pornography, including videos downloaded in October of 2020, on

Hageman’s phone. Your affiant reviewed multiple of these and they meet the federal definition

of child pornography.




                                               4
        Case 1:20-mj-00227-ZMF Document 1-1 Filed 11/12/20 Page 5 of 5




                                    III. CONCLUSION

10.    Based on the foregoing, there is probable cause to believe that Adam Hageman has

violated 18 U.S.C. §§ 2252A(a)(2) (receipt of child pornography) and 2252A(a)(5)(B) (possession

of child pornography).




                                            Respectfully submitted,




                                            Raymond Abruzzese
                                            HSI Special Agent

Subscribed and sworn to before in accordance with the requirements of Fed. R. Crim. P.
4.1 by electronic reliable means, by telephone, this 12th day of November, 2020.

                                                                      2020.11.12
                                                                      14:43:16 -05'00'
                                           _________________________________________
                                           ZIA FARUQUI,
                                           UNITED STATES MAGISTRATE JUDGE




                                              5
